ORDER
PER CURIAM.
Appellant appeals the dismissal of his libel petition for failure to state a claim. We find no error of law appears and affirm pursuant to Rule 84.16(b).
Appellant’s primary argument is his petition does state a claim for both libel per se and libel per quod. However, after reviewing the petition, we find it did not state a claim for libel per se. The petition did not include allegedly libelous statements which directly injured his profession by “imputing] a want of knowledge, skill, capacity, or fitness to perform or discharge his duties.” Morton v. Hearst Corp., 779 S.W.2d 268, 271[3] (Mo.App.1989); See also, Capobianco v. Pulitzer Pub. Co., 812 S.W.2d 852, 856[4, 5] (Mo.App.1991); Greening v. Klamen, 652 S.W.2d 730, 735[13-16] (Mo.App.1983).
In addition, Appellant’s petition fails to state a cause of action for libel per quod. It does not allege special damages with the particularity required for such an action. See, Swafford v. Miller, 711 S.W.2d 211, 216-17[11] (Mo.App.1986).
We find an extended discussion of Appellant’s points would have no precedential value and affirm by written order.